EXHIBIT 21.1 SUBSIDIARIES OF ATLAS ENERGY GROUP, LLC Name Jurisdiction Atlas Resource Partners, L.P. Delaware New Atlas Holdings, LLC Delaware Atlas Energy Company, LLC Delaware Atlas Resource Partners Holdings, LLC Delaware Atlas Noble, LLC Delaware Viking Resources, LLC Pennsylvania Atlas Energy Tennessee, LLC Pennsylvania Atlas Pipeline Tennessee, LLC Pennsylvania Atlas Energy Indiana, LLC Indiana Atlas Energy Ohio, LLC Ohio Atlas Resources, LLC Pennsylvania Atlas Energy Securities, LLC Delaware Anthem Securities, Inc. Pennsylvania Resource Energy, LLC Delaware Resource Well Services, LLC Delaware REI-NY, LLC Delaware Atlas Lightfoot, LLC Delaware ATLS Production Company, LLC Delaware Atlas Growth Partners GP, LLC Delaware Atlas Growth Partners, L.P. Delaware Atlas Growth Eagle Ford, LLC Texas Atlas Growth Holdings Operating Company, LLC Delaware Atlas Growth Eagle Ford Operating Company, LLC Texas Atlas Growth Texas, LLC Texas Atlas Growth Oklahoma, LLC Oklahoma Atlas Energy Colorado, LLC Colorado Atlas Energy Resource Services, Inc. Delaware Atlas Resource Finance Corporation Delaware ARP Barnett, LLC Delaware ARP Barnett Pipeline, LLC Delaware Atlas Barnett, LLC Texas ARP Eagle Ford, LLC Texas ARP Oklahoma, LLC Oklahoma ARP Production Company, LLC Delaware ARP Mountaineer Production, LLC Delaware ARP Rangely Production, LLC Delaware
